Mikoll, J. P. (dissenting).
We respectfully dissent. We would affirm the finding of the Workers’ Compensation Board based on the stipulated facts on which the issue was presented for resolution.
The relevant stipulated facts are as follows. Claimant is a nuclear security guard employed by the New York Power Authority. As a nuclear security guard, claimant was required by his employer to work in a uniform which his employer provided. He was required to maintain the uniform and to arrange for it to be cleaned. He was subject to disciplinary action for improper appearance. The employer paid the costs connected with cleaning and maintenance of uniforms. It maintained accounts at cleaning establishments for this purpose. Alternatively, the employer would reimburse guards who had uniforms cleaned at other establishments for the costs of doing so. Karpinski’s in the City of Oswego, Oswego County, was one of the cleaning establishments at which the employer maintained an account for use by nuclear security guards. On May 17, 1991, claimant delivered nine uniform shirts and one pair of uniform trousers to be cleaned at the cost of the employer. The uniforms were clocked in at 1:28 p.m. Claimant had worked that day at the employer’s facility until approximately 1:00 p.m. His stop at Karpinski’s occurred during his *948trip home. The accident in question here occurred on State Route 104 in the Town of Hannibal, Oswego County, at a point some 10 miles distant from where Karpinski’s is located. Route 104 represents a direct route from Oswego to claimant’s home. The police accident report places the time of the accident at 2:22 p.m.
The Board found on these stipulated facts that the employer’s policy of making the drycleaning of uniforms available to employees at particular stores, at the employer’s expense, is the nexus between claimant’s work and his travel after work on May 17, 1991. The Board found that claimant’s exercise of the option to have his uniform drycleaned at the employer’s expense served to extend the scope for carrying out that purpose. It also concluded that claimant was on a direct route to his home at the time of the accident and there was no deviation from his employment during the pendency of this extension of the scope of his employment and, in the absence of substantial evidence to the contrary, the accident arose out of and in the course of his employment.
There is substantial evidence to support the Board’s conclusion that claimant’s injuries occurred in the course of his employment. Claimant was performing a service for his employer when he took his uniforms to the cleaners accomplishing the employer’s goal—presentably uniformed guards. The nexus between employment and claimant’s trip has been established (see, Matter of Lemon v New York City Tr. Auth., 72 NY2d 324, 327; see generally, Matter of Deland v Hutchings Psychiatric Ctr., 203 AD2d 776). The majority’s musings on other options available to claimant to maintain his uniform are irrelevant in view of claimant’s availing himself of free cleaning offered him by the employer.
The decision should be affirmed.
Peters, J., concurs. Ordered that the decision is reversed, without costs, and claim dismissed.